Citation Nr: 1242305	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service connected left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from March 1980 to November 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision rendered by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA). 

This matter was before the Board in June 2010, then on a petition to reopen service connection for a right knee disability.  At such time, the Board reopened the claim and remanded the matter to the Agency of Original Jurisdiction (AOJ) in order to afford the Veteran a VA examination.  The claim was again remanded by the Board in September 2011.  The Board is satisfied that to the extent possible, there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran was scheduled for a VA examination; however he failed to appear.  The Board will therefore proceed with a determination in the claim based on the evidence of record.  


FINDING OF FACT

The Veteran's right knee disorder was not manifested within one year of service separation and there is no competent evidence in the file showing that the current right knee disorder is related to service or to a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder to include as secondary to service connected disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent in July 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim both on a direct and secondary basis, and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA records and private treatment records as well as records from the Social Security Administration.  Next, a specific VA medical opinion pertinent to the issue on appeal was obtained.  The Board addresses the adequacy of this examination below and points out that attempts were made to have the Veteran reexamined.  However he failed to appear twice.  Therefore, to the extent possible, the available records and medical evidence have been obtained in order to make an adequate as to this determination.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

A disability which is proximately due to or the result of a service-connected disease or injury can be service connected.  See 38 C.F.R. § 3.310 (2012).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  

To establish a claim for secondary service connection, a Veteran must demonstrate that a current disability is the result of a service-connected disability.  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Service treatment records show that the Veteran complained of right knee pain and weakness on occasion, beginning in late 1986.  In January 1987, he was seen in consultation for his right knee giving out.  He noted no specific injury to the right knee.  Patello-femoral right knee pain was noted.  In November 1987, he fell down some stairs and complained of bilateral knee pain.  The relevant diagnosis was contusion of bilateral knees with acute strain, grade I to II of lateral collateral ligament of right knee.  X-rays of the knees were negative.  His separation examination report, dated in November 1987, notes that the right knee had decreased flexion due to pain, and that there was bilateral knee instability.  

The post-service medical records include a VA joints examination report, dated in August 1994, which shows that X-rays revealed bilateral knee arthritis.  Records from E.C. Bush, M.D., dated in 1996, are remarkable for a September 1996 report which notes knee pain. 

A VA joints examination report, dated in May 1997, includes an assessment of a normal right.  The examiner further stated that there was no right knee condition which could be considered secondary to the Veteran's left knee condition. 

Reports from K. J. Sprague, M.D., dated between 1997 and 1999, note evidence of a medial meniscal injury to the right knee.  X-rays reportedly showed early to moderate osteoarthrosis of the right hip, minimal osteoarthrosis of the medial compartment of the right knee, and Grade II right ankle instability. 

A VA spine examination report, dated in August 1998, notes that X-rays of the right knee were normal.  The report contains a diagnosis of normal right knee without any evidence of arthritis in the joint.  

VA records show that in April 2007, the Veteran underwent a right total knee replacement.  He was examined by VA in August 2007.  The claims file was reviewed.  The Veteran's history was documented.  He reported that seven or eight years ago his right knee became painful without any injury.  The Veteran was examined, and the examiner found, status post total knee arthroplasty with minor limitation of motion but without any instability.  It was opined that the right knee total arthroplasty is not secondary to the service-connected left knee injury.  The rationale was that the Veteran had knee injury followed by multiple surgeries on the left side many years ago and a total knee arthroplasty in 2002.  It was stated that the Veteran did not complain about his right knee until recently and that there was no record of right knee problems or treatment in the file.  In an addendum opinion in December 2007, the examiner stated that the Veteran did have mentions of right knee complaints in the file.  It was reported that it was the examiner's opinion that the current right knee disorder is not related to the treatment noted in service.  The rationale was that although the Veteran had some kind of treatment of the right knee he still complains that the right knee pain started many years later and that required further attention.  

In response to a Board June 2010 remand, the RO sent a notice to the Veteran for reexamination.  The Board required this action since it determined that the prior examination report was inadequate.  The Board noted that the opinion offered did not address aggravation of a disorder by a service-connected disability and that the rationale provided was incomplete.  The Veteran failed to report for the examination.  In September 2011, the Board again remanded this claim finding that the examination notice appeared to have been sent to the wrong address.  Notice was sent to the corrected address and the Veteran failed to appear.  

With regard to the presumption of regularity, as stated by the United States Court of Appeals for Veterans Claims (Court) in Saylock v. Derwinski, 3 Vet. App. 294, 395  (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15   (1926)), "[p]rinciples of administrative regularity dictate a presumption that Government officials 'have properly fulfilled their official duties.'" The Court has applied the presumption of regularity to various processes and procedures throughout the VA administrative process.  Jones v. West, 12 Vet. App. 98, 100 -02 (1998).  The presumption of regularity is not absolute; however, it may be overcome only by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  A claimant's mere statement of nonreceipt of the applicable notice is insufficient for rebutting the presumption of regularity.  See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001).

In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court noted that VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach.  In addition, according to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  However, when the claimant submits "clear evidence to the contrary" to the effect that VA's "regular" mailing practices were not followed or were not regular, the Secretary is no longer entitled to the benefit of the presumption of regularity.  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  The burden then shifts to the Secretary to show that the document in question was mailed to the claimant.  Id.   But in the normal course of events, it is generally the claimant's burden to keep VA apprised of his whereabouts.  If he does not do so, VA is not obligated to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Here the Veteran's notice letters were not returned as undeliverable and neither he nor his representative has posited that the notices were not received.  The Board finds that the presumption of regularity attaches.  

The Board also notes that the Veteran did not provide good cause for missing the appointments, nor did he request to be rescheduled.  In this regard, the "duty to assist is not always a one-way street" and the appellant is obligated to cooperate in the development of his pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will adjudicate the claim on appeal based upon the evidence of record.  38 C.F.R. § 3.655. 

The Board finds that the Veteran's claim for service connection for a right knee disability cannot be granted.  The Board notes that the evidence shows that the Veteran was treated in service for right knee complaints, that he has a current right knee disorder, and that he is service-connected for a left knee disorder.  However, the claims file does not contain competent evidence showing that the Veteran has a right knee disorder that was incurred in service or caused or aggravated by the Veteran's service-connected left knee disorder.  In fact the only evidence in the file regarding the etiology of his right knee disorder is a negative opinion offered by a VA examiner in 2007.  The examiner reviewed the claims file and examined the Veteran.  The examiner found that the right knee disorder was not secondary to the service connected left knee disorder.  In an addendum opinion the examiner found that the right knee disorder was not related to service.  The opinions offered stand uncontradicted in the record.  As pointed out above, the opinions are incomplete since they do not address aggravation or provide complete rationale provided.  The Board determined that the Veteran should be re-examined to obtain the necessary information.  Two attempts were made to have the Veteran re-examined to secure an opinion in this regard.  Twice he has failed to appear and offered no reason for this.  As noted, the duty to assist is not a one-way street.  The claim based on the evidence in the file must be denied as a medical nexus has not been found.  

As noted above, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran is not competent to make a medical determination regarding the etiology of his right knee disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); See also 38 C.F.R. § 3.159 (a)(1)  [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Therefore, although the statements of the Veteran in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a diagnosis or a medical nexus between the disorder and the Veteran's period of service or his service-connected left knee disorder. 

Further, to the extent that the Veteran's statements may be offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra. As noted, in adjudicating this claim, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005). In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that the Veteran's treatment records do not reflect a diagnosis of a right knee disorder during the first year after service or until 1994 weighs heavily against any claim he may now make that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Further the Board notes statements from the Veteran in which he indicates that his right knee problems did not begin until many years after service.  (See, e.g. VA examination of April 2007 and SSA record of December 2004 dating problems beginning 4 to 5 years prior).  These inconsistencies render his assertions not credible. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disorder, and there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for a right knee disorder to include as secondary to service-connected left knee disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


